Broyles, P. J.
"1. Upon the trial of a misdemeanor ease in the city court of Dublin the defendant, before arraignment and before pleading to the merits of the case, has a right to demand a jury of twelve, but he has not the right to demand a'panel of twenty-four jurors from' which to strike the jury. 6a. Laws, 1904, pp. 140-144, sec. 4 (p. 143). See also, in this connection, Conyers v. Graham, 81 Ga. 615 (4) (8 S. E. 521); Mattox v. State, 115 Ga. 212, 214 (41 S. E. 709). Under this ruling the amendment to the motion for a new trial is without merit.
2. The general grounds of the motion for a new trial, not having been referred to in the brief of counsel for the plaintiff in error, are treated as abandoned. . •

Judgment affirmed.


Bloodworlh, J., concurs. Stephens, J., not presiding.